Case 19-23689-PGH Doc 38 Filed 02/14/20 Page1of5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov

In re: Case No. 19-23689-PGH
Chapter 13
LAURETTE JACQUES

Debtor(s) /

MOTION TO APPROVE SETTLEMENT BETWEEN LAURETTE JACQUES AND
FLORIDA PENINSULA INSURANCE COMPANY

COMES NOW, the Debtor, LAURETTE JACQUES, through undersigned counsel and
moves the Court to approve the settlement between Laurette Jacques and Florida Peninsula
Insurance Company. In support of this motion, the Debtor asserts as follows:

1. Debtor, Laurette Jacques, filed this Chapter 13 bankruptcy petition on October 11, 2019.

2. Prior to filing her Chapter 13 Bankruptcy, the Debtor was involved in active litigation
with her Homeowner’s Insurance Company, Florida Peninsula Insurance Company,
under case number CACE-19-004875 (05) filed in the Circuit Court of Broward County,

Florida.

3. The parties involved in the litigation recently reached a settlement and the proposed
settlement /release of claim is pending signature by the parties.

4. A proposed copy of the Joint Stipulation for Dismissal of the case filed under case
number CACE-19-004875 (05), which states the matter has been amicably resolved is

attached as Exhibit “A”.

5. Out of the allocated settlement funds, the Debtor is set to receive $15,000.
Case 19-23689-PGH Doc 38 Filed 02/14/20 Page 2of5

6. These funds will be used to make the necessary repairs on her property from her initial
insurance claim and the Debtor is unsure if there will be additional funds left after the
repairs have been made or what those amounts could possibly be.

7. The Debtor is currently paying 100% of her unsecured debt through the pending Chapter
13 Plan and the claims bar date has already passed as of January 13, 2020.

8. No creditors will be harmed by the approval of this settlement as the Debtor is currently

paying her unsecured debts in full.

WHEREFORE, the Debtor prays that the Court approve the settlement described herein,
allow the Debtor to use the proceeds to make repairs, and any other relief the Court may

deem appropriate.

Certificate Pursuant to Local Rule 90-11-4(B)

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

Certificate of Service

I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via Regular
US Mail and ECF (on applicable parties), on February 14, 2020 to all parties on the attached

service list.

_/s/ Alberto H. Hernandez

Alberto H. Hernandez, Esq

Attorney for Debtor

Law Office of Alberto H. Hernandez, P.A.
8181 NW 154 St, Suite 112

Miami Lakes, FL 33016

FL. Bar No 0898783

Phone: 305-820-0334

Service Email: pleadings@ahernandezlaw.com

 
Case 19-23689-PGH Doc 38 Filed 02/14/20 Page 3of5

EXHIBIT “A”
Case 19-23689-PGH Doc 38 Filed 02/14/20 Page 4of5

IN THE CIRCUIT COURT IN AND FOR BROWARD COUNTY, FLORIDA

JACQUES LAURETTE, CASE NO. CACE-19-004875 (05)
Plaintiff,

VS.

FLORIDA PENINSULA
INSURANCE COMPANY,

Defendant. /

 

JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

An amicable resolution of all matters and things in dispute between the Plaintiff
and the Defendant hereto having been made, it is hereby;

STIPULATED AND AGREED by and between the parties hereto that all
claims of the Plaintiff against the Defendant be dismissed with prejudice, that the
Plaintiff and his attorneys shall be solely responsible to satisfy any and all outstanding
liens and attorneys’ fees and costs resolved pursuant to the terms of the General
Release. The Court reserves jurisdiction to enforce the terms of the settlement agreement

and enter orders necessary to its enforcement.

Dated this day of , 2020.
Case 19-23689-PGH Doc 38

Kenneth R. Duboff, Esq.
Duboff Law Firm

680 N.E. 127th Street
North Miami, FL 33161
(305) 899-0085

 

Kenneth R. Duboff, Esq.
Florida Bar #

Filed 02/14/20 Page5of5

Michael F. Barzyk, Esq.

Ian P Singer, Esq.

McIntosh Sawran & Cartaya, P.A.
Attorneys for Defendant

1776 East Sunrise Boulevard

Fort Lauderdale, FL 33304-3067
(954) 765-1001

 

Michael F. Barzyk, Esq.
Florida Bar # 0232040
Ian P Singer, Esq.
Florida Bar # 1002012
